DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 4/23/2021.  These drawings are acceptable.

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 17 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (PG Pub. No. US 2018/0358339 A1) in view of Kal et al. (Foreign Patent Document KR20070042730A, machine translation provided).
Regarding claim 13, Iguchi teaches a method for producing an optoelectronic component, the method comprising: 
providing a semiconductor layer sequence (¶ 0094: compound semiconductor layer 31) comprising a plurality of pixels (¶¶ 0087, 0165-0166: pixel array 2 comprising plurality of LED chips 70), wherein the plurality of pixels have a common active layer (¶ 0098: light-emitting layer 33) that extends laterally through all pixels along a major surface of the semiconductor layer sequence (figs. 7A-7I & 12 among others: patterned portions of common layer 33 extend laterally through 70 along a major surface of 31), and wherein the active layer is configured to emit a primary radiation in a blue region of an electromagnetic spectrum with a first wavelength of between 420 nm inclusive and 450 nm inclusive (¶ 0166: 70 configured to emit blue-violet light, which implicitly includes wavelengths between at least 380 nm inclusive and 450 nm inclusive);
applying a first photoresist and a first converter material on the semiconductor layer sequence (¶ 0194 & fig. 17A: composite resin layer, including negative resist layer and a light emitting phosphor, applied on the front surface of 70); 
exposing the first photoresist with radiation (¶ 0194: composite resin layer exposed to light, which is a form of radiation) having a second wavelength longer than the first wavelength of the primary radiation; 
curing the first photoresist by polymerization in order to form a first converter layer comprising a first matrix material and the first converter material (¶ 0194: composite resin layer on the portion is polymerized); and 
structuring the first converter layer (¶ 0194 & fig. 17B: unexposed portion of the composite resin layer dissolved to form converter layer structure 62).
Iguchi is silent to the primary radiation further including a peak wavelength of between 420 nm inclusive and 480 nm inclusive, or the radiation exposure having a peak wavelength longer than the peak wavelength of the primary radiation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify a peak wavelength of the primary radiation, as a means to optimize the manufacturing cost and power consumption (¶ 0175), as well as providing an image-forming element with excellent color rendering and high contrast (¶ 0016).  Furthermore, arriving at the claimed range of "a peak wavelength of between 420 nm inclusive and 480 nm inclusive" would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, Iguchi discloses the general conditions of wavelength of radiation in a blue region of an electromagnetic spectrum, and adjusting the peak wavelength within a blue region of an electromagnetic spectrum provides a means to optimize image characteristics such as color rendering and contrast.
Iguchi as modified above is silent to the radiation exposure having the peak wavelength longer than the peak wavelength of the primary radiation.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first photoresist radiation exposure wavelength of Iguchi in the range disclosed by Kal, as a means to prevent irradiating an exposure amount more than necessary, so there is an advantage of improving productivity. In addition, such an exposure wavelength provides a means for blocking UV irradiated from the backlight during the use of the liquid crystal display device, preventing discoloration of the color filter (Kal, p. 5 lines 176-181).

Regarding claim 14, Iguchi in view of Kal teaches the method according to claim 13, wherein exposing the first photoresist comprises exposing the first photoresist with the radiation having the second peak wavelength between 480 nm and 10000 nm inclusive (Kal, p. 4 line 159: exposure provided by a laser having a wavelength in the near-infrared or infrared region, which at least overlaps the claimed range of "between 480 nm and 10000 nm inclusive").
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed photoresist exposure wavelength range of between 480 nm and 10000 nm overlaps the near-IR exposure wavelength of Kal.

Regarding claim 21, Iguchi in view of Kal teaches the method according to claim 13, wherein the first converter material comprises quantum dots (Iguchi, ¶ 0163).

Regarding claim 23, Iguchi in view of Kal teaches the method according to claim 13, further comprising: 
applying a second photoresist and a second converter material on the semiconductor layer sequence (Iguchi, ¶¶ 0198, 0200 & fig. 18C: wavelength conversion precursor formed in region 12); 
exposing the second photoresist (Iguchi, ¶¶ 0198, 0200: wavelength conversion precursor exposed to form 62G in region 12) with a second radiation having a third peak wavelength longer than the peak wavelength of the primary radiation (Kal, p. 4 lines 142-154: irradiating an infrared laser on the dye photoresist 130, corresponding to wavelength conversion precursor of Iguchi); 
curing the second photoresist by polymerization in order to form a second converter layer comprising a second matrix material and the second converter material (Iguchi, ¶¶ 0194, 0198: composite resin layer in region 12 is polymerized); and 
structuring the second converter layer (Iguchi, ¶¶ 0194, 0198 & fig. 18C: unexposed portion of the composite resin layer dissolved to form converter layer structure 62G in region 12).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal as applied to claim 13 above, and further in view of Otsuka et al. (PG Pub. No. US 2018/0062049 A1).
Regarding claim 15, Iguchi in view of Kal teaches the method according to claim 13, comprising polymerization of a photoresist and a first converter material (Iguchi, ¶ 0194).

Otsuka teaches a method of forming a light scattering conversion layer (¶ 0133: 14, similar to 62R of Iguchi) having a matrix resin (12, similar to photoresist of Iguchi) and a converter material (phosphor particles 13), wherein the light scattering conversion layer formed by a polymerization curing reactions such as radical polymerization (¶ 0144).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the polymerization of Iguchi in view of Kal by radical polymerization, as a means to provide uniform dispersion of converter material in the matrix resin (Otsuka, ¶ 0114).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal as applied to claim 13 above, and further in view of Ishii et al. (PG Pub. No. US 2008/0106186 A1).
Regarding claim 16, Iguchi in view of Kal teaches the method according to claim 13, comprising a first photoresist (Iguchi, ¶ 0194: negative resist) including a first converting material (color emitting phosphor).
Iguchi in view of Kal is silent to wherein the first photoresist comprises at least a monomer and a catalyst.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first photoresist of Iguchi in view of Kal with the composition of Ishii, as monomers and catalysts are known in the art as suitable materials to provide photoresist polymerization (Ishii, ¶ 0090) to form converter layers with high color-rendering property.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal as applied to claim 13 above, and further in view of Sasaki et al. (PG Pub. No. US 2007/0099096 A1).
Regarding claim 18, Iguchi in view of Kal teaches the method according to claim 13, comprising a first photoresist (Iguchi, ¶ 0194: negative resist) including a first converting material (color emitting phosphor).
Iguchi in view of Kal is silent to wherein the first photoresist comprises at least a monomer and an inhibitor.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first photoresist of Iguchi in view of Kal with the composition of Sasaki, as a means to provide a curable composition having good stability over time and reduced rate of the pattern linewidth variation with fluctuation of exposure amounts, producing a color filter with excellent color hue and resolution (Sasaki, ¶ 0012).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal as applied to claim 13 above, and further in view of Itou (PG Pub. No. US 2015/0338705 A1).
Regarding claim 19, Iguchi in view of Kal teaches the method according to claim 13, comprising exposing a portion of a first photoresist (Iguchi, ¶ 0194: portion of negative resist exposed to light) and structuring a first converter layer by removing the first photoresist at unexposed regions (Iguchi, ¶ 0194 & fig. 17B: unexposed portion of the composite resin layer dissolved using a developing solution, leaving the wavelength conversion layer 62R).

Itou teaches a method of structuring a first converter layer (¶ 0062: RWC, corresponding to 62R of Iguchi) by applying a mask over a first photoresist, wherein the mask has recesses, wherein exposing the first photoresist takes place in regions of the recesses of the mask (¶ 0062: photoresist mixed with fluorescent materials, corresponding to first photoresist of Iguchi, applied and subsequently exposed using mask exposure so as to be left [unexposed] only at a predetermined portion, followed by development and patterning).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Iguchi in view of Kal with the mask exposure of Itou, as a means to expose wavelength conversion regions to light exposure, allowing for the patterned/structured wavelength of Iguchi.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal as applied to claim 13 above, and further in view of Von Malm et al. (PG Pub. No. US 2011/0284494 A1).
Regarding claim 20, Iguchi in view of Kal teaches the method according to claim 13, comprising a step of structuring the first converter layer (Iguchi, ¶ 0194 & fig. 17B).  
Iguchi in view of Kal is silent to wherein structuring the first converter layer is performed by a laser.
Von Malm teaches a step of forming a converter layer (¶¶ 0064, 0075: 2’, corresponding to 62 of Iguchi) comprising a matrix material (22) and a converter material (21) over a semiconductor layer sequence (¶ 0076: 1, corresponding to 31 of Iguchi) including and an active layer (¶ 0060: 13, corresponding to 33 of Iguchi), wherein the active layer is configured to emit a primary radiation in a blue region of an electromagnetic spectrum (¶ 0060: 13 emits blue-colored primary radiation, similar to Iguchi).  Von Malm further teaches a step of structuring the converter layer with a laser (¶ 0038: after arrangement of the wavelength conversion layer on the radiation-emitting layer sequence, the surface structure may comprise roughened portions, trenches, prisms, lenses or truncated cones or combinations thereof, wherein the surface structure is applied by laser erosion).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Iguchi in view of Kal to further include the laser structuring of Von Molm, as a means to increase the coupling out of the primary radiation and the secondary radiation from the encapsulation arrangement (Von Malm, ¶ 0038), as well as an increase in the absorption probability of primary radiation in the wavelength conversion layer, whereby a smaller layer thickness of the wavelength conversion layer may be sufficient to achieve the necessary conversion efficiency (Von Malm, ¶ 0032).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal as applied to claim 13 above, and further in view of Fukuda et al. (PG Pub. No. US 2014/0054634 A1).
Regarding claim 22, Iguchi in view of Kal teaches the method according to claim 13, comprising forming a first converter layer.
Iguchi in view of Kal is silent to wherein forming the first converter layer comprises forming the first converter layer with a layer thickness between 800 nm inclusive and 1500 nm inclusive.
Fukuda teaches a light-emitting device comprising a wavelength converter layer (¶ 0032: phosphor-containing resin composition), wherein the wavelength converter layer comprises a layer thickness between 30 nm inclusive and 1500 nm inclusive (¶ 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first converter layer of Iguchi in view of Kal with the thickness of Fukuda, as a means to optimize moisture resistance and heat resistance, so that the phosphor does not show substantial decrease of emission strength (emission characteristic) (Fujuda, ¶ 0051).
Furthermore, arriving at the claimed range of “between 800 nm inclusive and 1500 nm inclusive” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal and Itou.
Regarding claim 26, Iguchi teaches a method for producing an optoelectronic component, the method comprising: 
providing a semiconductor layer sequence (¶ 0094: compound semiconductor layer 31) comprising a plurality of pixels (¶¶ 0087, 0165-0166: pixel array 2 comprising plurality of LED chips 70), wherein the plurality of pixels have a common active layer (¶ 0098: light-emitting layer 33) that extends laterally through all pixels along a major surface of the 
applying a first photoresist and a first converter material on the semiconductor layer sequence (¶ 0194 & fig. 17A: composite resin layer, including negative resist layer and a light emitting phosphor, applied on the front surface of 70); 
exposing the first photoresist with radiation (¶ 0194: composite resin layer exposed to light, which is a form of radiation) having a second wavelength longer than the first wavelength of the primary radiation; 
curing the first photoresist by polymerization in order to form a first converter layer comprising a first matrix material and the first converter material (¶ 0194: composite resin layer on the portion is polymerized); and 
structuring the first converter layer (¶ 0194 & fig. 17B: unexposed portion of the composite resin layer dissolved to form converter layer structure 62) by removing the first photoresist at unexposed regions (¶ 0194 & fig. 17B: unexposed portion of the composite resin layer dissolved using a developing solution, leaving the wavelength conversion layer 62R).
Iguchi is silent to the primary radiation further including a peak wavelength of between 420 nm inclusive and 480 nm inclusive, the radiation exposure having a peak wavelength longer than the peak wavelength of the primary radiation, or applying a mask over the first photoresist, wherein the mask has recesses, wherein exposing the first photoresist takes place in regions of the recesses of the mask.

Iguchi as modified above is silent to the radiation exposure having the peak wavelength longer than the peak wavelength of the primary radiation.
Kal teaches a method of forming a converter layer from a photocurable composition comprising a matrix material and converter material (p. 4, lines 137-138:  dye photoresist 130), wherein the photocurable composition is exposed to radiation exposure having the peak wavelength longer than at least 420 nm (p. 4 lines 142-154: irradiating an infrared laser on the dye photoresist 130 in a certain pattern so that ionic crosslinking reaction proceeds).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first photoresist radiation exposure wavelength of Iguchi in the range disclosed by Kal, as a means to prevent irradiating an exposure amount more than necessary, so there is an advantage of improving productivity. In addition, such an exposure wavelength provides a means for blocking UV irradiated from the backlight during the use of the liquid crystal display device, preventing discoloration of the color filter (Kal, p. 5 lines 176-181).

Itou teaches a method of structuring a first converter layer (¶ 0062: RWC, corresponding to 62R of Iguchi) by applying a mask over a first photoresist, wherein the mask has recesses, wherein exposing the first photoresist takes place in regions of the recesses of the mask (¶ 0062: photoresist mixed with fluorescent materials, corresponding to first photoresist of Iguchi, applied and subsequently exposed using mask exposure so as to be left [unexposed] only at a predetermined portion, followed by development and patterning).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Iguchi in view of Kal with the mask exposure of Itou, as a means to expose wavelength conversion regions to light exposure, allowing for the patterned/structured wavelength of Iguchi.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Kal and Itou as applied to claim 26 above, and further in view of Otsuka.
Regarding claim 28, Iguchi in view of Kal and Itou teaches the method according to claim 26, comprising a polymerization of a photoresist and a first converter material (Iguchi, ¶ 0194).
Iguchi in view of Kal and Itou is silent to wherein the polymerization is a cationic polymerization, a radical polymerization, an anionic polymerization or a hydrosilylation.
Otsuka teaches a method of forming a light scattering conversion layer (¶ 0133: 14, similar to 62R of Iguchi) having a matrix resin (12, similar to photoresist of Iguchi) and a converter material (phosphor particles 13), wherein the light scattering conversion layer formed by a polymerization curing reactions such as radical polymerization (¶ 0144).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the polymerization of Iguchi in view of Kal in Itou by radical polymerization, as a means to provide uniform dispersion of converter material in the matrix resin (Otsuka, ¶ 0114).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
1. Claims 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art fails to teach or clearly suggest the limitations:

Claims 30-34 depend on claims 26 and 29, and are allowed for implicitly including the allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. Claims 17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 27 recite limitations equivalent to the allowable subject matter indicated above, and are allowable for the same reasons.

Response to Arguments
1. Applicant’s arguments, see page 7 lines 9-16, filed 4/23/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  Accordingly, the objection to the drawings has been withdrawn. 

2. Applicant’s arguments, see page 7 lines 1720, with respect to the objections to claims 13 and 23 have been fully considered and are persuasive.  Accordingly, the objections to claims 13 and 23 have been withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN TURNER/Examiner, Art Unit 2894